EXAMINER’S COMMENTS
Response to Amendment
The following is in reply to the applicants’ submission (e.g. After Final amendment, remarks, etc.) filed on March 5, 2021.  The After Final amendment has been entered as it does not raise any new issues.
The claims, as now amended, overcome the prior and thus, the 35 U.S.C. 102 rejections in the last office action have been withdrawn.  Claim 1 has been amended to incorporate the allowable subject matter of previous Claim 10. The applicants’ remarks [page 5 of submission] are fully incorporated by reference herein.  
Claim 6 has been rejoined with Claim 1, as Claim 6 includes all of the limitations of Claim 1.  Therefore, the Restriction Requirement (dated on May 28, 2020) has been withdrawn.
On the Information Disclosure Statement (IDS) filed on March 5, 2021, a Search Report was cited that listed a Japanese Patent Publication JPH 06-96816 (hereinafter “JPH’816”) as an “X” reference.  It is noted that JPH’816 does not meet all of the limitations of Claim 1, as now amended.  JP’816 does not disclose any controller or any robot unit that includes a moving base.
Accordingly, Claims 1 through 9 and 11 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896